


Exhibit 10.27

 

CONSENT AND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Consent and Amendment to Loan and Security Agreement is entered into as of
March 12, 2009 (the “Amendment”), by and between BRIDGE BANK, N.A. (“Bank”),
MIVA, INC., a Delaware corporation (“MIVA”), and MIVA DIRECT, INC., a Delaware
corporation (“MIVA Direct”).

 

RECITALS

 

MIVA and Bank are parties to that certain Loan and Security Agreement dated as
of November 7, 2008, as amended from time to time (collectively, the
“Agreement”).  MIVA desires to dispose of certain of its assets pursuant to the
Asset Purchase Agreement dated as of March 12, 2009, between MIVA, certain of
MIVA’s affiliates and Buyers (as defined therein) (the “Purchase Agreement”),
and seeks Bank’s consent to the disposition of such assets.  In addition, MIVA
and Bank wish to add MIVA Direct, a wholly owned subsidiary to MIVA, as a
“Borrower” under the Agreement, and terminate that certain unconditional
guaranty entered into by MIVA Direct on November 7, 2008 for the benefit of Bank
(“Guaranty”).  Each of the parties hereto desires to amend the Agreement in
accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             MIVA Direct is hereby deemed a Borrower under the Agreement. 
Each reference to “Borrower” in the Agreement shall mean and refer to each of
MIVA and MIVA Direct, both individually and collectively.  MIVA and MIVA Direct,
collectively, shall also be referred to as Borrowers. Without limiting the
generality of the foregoing, MIVA Direct grants Bank a security interest in the
Collateral described on Exhibit A attached hereto, to secure performance and
payment of all Obligations under the Agreement.  Bank and MIVA Direct
acknowledge and agree that the Guaranty is hereby terminated and shall be of no
further force or effect.

 

2.             Bank consents to the disposition of assets in accordance with the
terms of the Purchase Agreement and such agreement(s) as MIVA may enter into in
connection with such disposition (the “Disposition”), provided that (a) out of
the first proceeds of the Disposition, MIVA shall immediately repay all
outstanding Advances plus any accrued interest under the Agreement in the amount
of $4,377,200.11 (the “Repayment”), and (b) no further Advances shall be made
available to Borrowers until Bank and Borrowers have agreed upon new terms and
conditions for borrowing based upon Borrowers’ operations and financial
condition after the Disposition.  Effective upon the Closing (as defined in the
Purchase Agreement), Bank releases its security interests, rights and liens in
the U.S. Media Assets (as defined in the Purchase Agreement).  Bank retains a
security interest in any rights that MIVA or its affiliates retain or acquire in
the U.S. Media Assets, as well as a security interest in any proceeds arising
out of the transfer of the U.S. Media Assets in which a Borrower may now or
hereafter acquire any interest.  Bank shall file such amendment to financing
statement, and take such other actions, as MIVA reasonably requests to evidence
this release.  The Disposition will not be a default under the Agreement. MIVA
and any Person acquiring the assets set forth in the Purchase Agreement may rely
on this consent.

 

3.             Pursuant to Section 2.1(b) of the Agreement, Bank has issued a
Letter of Credit for the benefit of Perot Systems, Ltd. in an aggregate
outstanding face amount of $693,628 (the “Perot Letter of Credit”).  The Perot
Letter of Credit shall be secured by a cash deposit at Bank, which shall be
governed by a standby letter of credit agreement for the benefit of Bank.  No
further Letters of Credit may be issued under Section 2.1(b) until Bank and
Borrowers agree upon new terms and conditions for this credit facility based
upon Borrowers’ operations and financial condition after the Disposition.

 

4.             A new Article 13 is hereby added to the Agreement to read as
follows:

 

13.           CO-BORROWERS.

 

13.1         Co-Borrowers.  Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one Borrower to enforce the Obligations

 

1

--------------------------------------------------------------------------------


 

without waiving its right to proceed against the other Borrower.  This Agreement
and the Loan Documents are a primary and original obligation of each Borrower
and shall remain in effect notwithstanding future changes in conditions,
including any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between Bank and any Borrower.  Each Borrower shall be liable for existing and
future Obligations as fully as if all of the Credit Extensions were advanced to
such Borrower.  Bank may rely on any certificate or representation made by any
Borrower as made on behalf of, and binding on, all Borrowers, including without
limitation Advance Request Forms and Compliance Certificates.  Each Borrower
appoints each other Borrower as its agent with all necessary power and authority
to give and receive notices, certificates or demands for and on behalf of both
Borrowers, to act as disbursing agent for receipt of any Advances on behalf of
each Borrower and to apply to Bank on behalf of each Borrower for Advances, any
waivers and any consents.  This authorization cannot be revoked, and Bank need
not inquire as to one Borrower’s authority to act for or on behalf of another
Borrower.

 

13.2         Subrogation and Similar Rights.  Notwithstanding any other
provision of this Agreement or any other Loan Document, each Borrower
irrevocably waives, until all obligations are paid in full and Bank has no
further obligation to make Credit Extensions to Borrower, all rights that it may
have at law or in equity (including, without limitation, any law subrogating the
Borrower to the rights of Bank under the Loan Documents) to seek contribution,
indemnification, or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by the Borrower with respect to the
Obligations in connection with the Loan Documents or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by the Borrower with respect to the
Obligations in connection with the Loan Documents or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.

 

13.3         Waivers of Notice.  Each Borrower waives, to the extent permitted
by law, notice of acceptance hereof; notice of the existence, creation or
acquisition of any of the Obligations; notice of an Event of Default except as
set forth herein; notice of the amount of the Obligations outstanding at any
time; notice of any adverse change in the financial condition of any other
Borrower or of any other fact that might increase the Borrower’s risk;
presentment for payment; demand; protest and notice thereof as to any
instrument; and all other notices and demands to which the Borrower would
otherwise be entitled by virtue of being a co-borrower or a surety.  Each
Borrower waives any defense arising from any defense of any other Borrower, or
by reason of the cessation from any cause whatsoever of the liability of any
other Borrower.  Bank’s failure at any time to require strict performance by any
Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Bank thereafter to demand strict compliance and
performance therewith.  Each Borrower also waives any defense arising from any
act or omission of Bank that changes the scope of the Borrower’s risks
hereunder.  Each Borrower hereby waives any right to assert against Bank any
defense (legal or equitable), setoff, counterclaim, or claims that such Borrower
individually may now or hereafter have against another Borrower or any other
Person liable to Bank with respect to the Obligations in any manner or
whatsoever.

 

13.4         Subrogation Defenses.  Until all Obligations are paid in full and
Bank has no further obligation to make Credit Extensions to Borrower, each
Borrower hereby waives any defense based on impairment or destruction of its
subrogation or other rights against any other Borrower and waives all benefits
which might otherwise be available to

 

2

--------------------------------------------------------------------------------


 

it under California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848,
2849, 2850, 2899, and 3433 and California Code of Civil Procedure Sections 580a,
580b, 580d and 726, as those statutory provisions are now in effect and
hereafter amended, and under any other similar statutes now and hereafter in
effect.

 

13.5         Right to Settle, Release.

 

(a)           The liability of Borrowers hereunder shall not be diminished by
(i) any agreement, understanding or representation that any of the Obligations
is or was to be guaranteed by another Person or secured by other property, or
(ii) any release or unenforceability, whether partial or total, of rights, if
any, which Bank may now or hereafter have against any other Person, including
another Borrower, or property with respect to any of the Obligations.

 

(b)           Without notice to any given Borrower and without affecting the
liability of any given Borrower hereunder, Bank may (i) compromise, settle,
renew, extend the time for payment, change the manner or terms of payment,
discharge the performance of, decline to enforce, or release all or any of the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (ii) grant other indulgences to another Borrower in respect of
the Obligations, (iii) modify in any manner any documents relating to the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (iv) release, surrender or exchange any deposits or other
property securing the Obligations, whether pledged by a Borrower or any other
Person, or (v) compromise, settle, renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other Person who is now or may
hereafter be liable with respect to any of the Obligations.

 

13.6         Subordination.  All indebtedness of a Borrower now or hereafter
arising held by another Borrower, except as disclosed in the attached Schedule,
is subordinated to the Obligations and the Borrower holding the indebtedness
shall take all actions reasonably requested by Bank to effect, to enforce and to
give notice of such subordination.

 

5.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.  Each Borrower ratifies and reaffirms the continuing effectiveness of
all agreements entered into in connection with the Agreement.

 

6.             Each Borrower represents and warrants that the representations
and warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing. 
MIVA acknowledges that Bank is relying, in part, upon the pro forma financial
estimates provided to Bank in connection with the disposition of assets
described in Section 2, and shall promptly provide Bank with updated pro forma
financial estimates as and when they are available.

 

7.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

8.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)           this Amendment, duly executed by Borrowers;

 

3

--------------------------------------------------------------------------------


 

(b)           Intellectual Property Security Agreement, duly executed by MIVA
Direct;

 

(c)           Corporate Resolutions to Borrow executed by MIVA Direct;

 

(d)           Standby Letter of Credit Agreement;

 

(e)           amendments to UCC financing statements;

 

(f)            the Repayment;

 

(g)           an amount equal to $10,000 for all Bank Expenses incurred through
the date of this Amendment including all Bank Expenses incurred in connection
with the Disposition; and

 

(h)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

MIVA, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

MIVA DIRECT, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

BRIDGE BANK, N.A.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------
